DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 28 June 2021 is entered in part.  Claim 1 is amended.  Claims 7-9 and 12-13 are canceled.  Claims 14-15 are newly added.  Claims 1-6, 10-11, and 14-15 are currently pending. 

Response to Arguments
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive. 
The Applicant argues that the claimed distance between the first structure (comprising the first collar portion) and the first corrugated filter is entirely unconvincing.  The Applicant continues to point to the same Figures 5-6 which were previously indicated, but has failed to address the arguments presented in the previous Non-Final Office Action, mailed 5 May 2021.  To reiterate, those points are presented below.  The Examiner notes that the limitation in question was formerly presented as dependent claim 13, and has since been incorporated into independent claim 1. 
“Claim 13 is newly added to require “a distance is provided in order to space apart the upstanding wall from the first corrugated filter plate”.  The Applicant has provided no evidence based on the original claims or specification to support the addition of such a limitation.  Upon considering the original claims and specification, it is clear that there is no literal support in those disclosures for such a claim limitation.  Therefore, the Applicant has relied upon the figures to supposedly show the distance D.  
The Applicant has pointed to a supposed distance D shown especially in Figs. 1 and 5-6 of the amended drawings.  The Examiner respectfully disagrees that this is positive support for such a distance.  
The Examiner first points out that while Figs. 1-7 are described by the Applicant as different views of the same invention, Fig. 1 lacks many of the structural features which are disclosed in the other drawings, and is therefore considered to be no more than a concept or plan view of the invention, which does not disclose particular structural features.  In particular, Fig. 1 shows the corrugated filter plate 46 in a different orientation than that disclosed in Figs. 2-7, and lacks the support portions 14 and baffles 50 disclosed in the other figures.  Therefore, Fig. 1 cannot be relied upon to provide evidence that the supposed distance D is supported by the original disclosure. 
Furthermore, Figs. 5-6, which are similarly relied upon to show the distance D, show an isometric cut-away view of the ridge vent.  There is no disclosure as to the thickness of the collar 78, and even considered on their own, it is not apparent that Figs. 5-6 provide sufficient evidence that a distance D exists. 
Most convincingly, Figs. 3-4 are used to display a cross-sectional view of the ridge vent and a side end view of the ridge vent, per the Applicant’s specification.  However, rather than showing a distance D, Figs. 3-4 clearly show that the corrugated filter plates 46 extend to the point that they abut the collar 78 and the upstanding wall 78a.  As the Applicant has disclosed that Figs. 3-4 do show the same embodiment that which is shown in the rest of Figs. 1-7 (see Para. 15-21), it is unreasonable for the Applicant to assert that Figs. 1 and 5-6 contradict the disclosure of Figs. 3-4 and prove a distance D is disclosed.  
Therefore, claim 13 must be considered an entry of new matter, as there is no evidence that the originally filed disclosure provides support for such a claim.”
Again, the Applicant has merely asserted that a supposed “lateral separation” is shown in Figs. 5-6.  However, the Applicant has failed to address the lack of information provided related to the depth/thickness of the first structure 78a, which is shown in Fig. 3-4 to require the entirety of the identified “lateral separation” so as to abut the first corrugated filter. 
The Applicant’s arguments are therefore not convincing. 

Applicant’s arguments with respect to the prior art rejections of claim(s) 1 and all dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the supposed distance between the first structure portion and the first corrugated filter plate; and the supposed distance between the second structure portion and the second corrugated filter plate, both required in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner notes that the Applicant provides in their arguments an annotate figure which supposedly shows such a distance.  However, the Examiner respectfully points out that this drawing clearly ignores the thickness/width of the first/second structure itself.  See Examiner’s annotated figure below, wherein an oval circles the area wherein a thickness/width of the first/second structure is disclosed.  The Applicant has provided no evidence that the cited “distance” is larger than the thickness of the first/second structure. 

    PNG
    media_image1.png
    738
    1317
    media_image1.png
    Greyscale

Furthermore, such an argument would necessarily rely on proportions of scale being applied to a drawing which was not disclosed as being to scale at the time of filing.  Per MPEP 2125.II, “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000)”. 
Finally, the supposed existence of this distance is directly contradicted by the Applicant’s disclosure in Fig. 3.  See annotated figure below, wherein an oval circles the disclosed abutment of the first/second structure and the first/second corrugated filter plate. 

    PNG
    media_image2.png
    338
    1310
    media_image2.png
    Greyscale


Specification
The amendment filed 28 June 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In Para. 32, the Specification is amended to state that “Further, optionally there can be a collar portion 78 (see Figure 2 and Figure 5) of a structure 78a, such that an upstanding wall (e.g. the collar portion 78) projects from the flange portion 12 and thus is used as an air impermeable feature (e.g. non porous) to block water or other foreign particles P being driven by the wind along the shingles 8. The structure 78a has both the collar portion 78 and the ventilation openings 21. In this sense, the collar portion 78 acts as a particulate shield for particulate (e.g. water) being driven along the surface of the shingles 8…”
The originally filed Specification, in contrast, merely says “Further, optionally there can be a collar portion 78 (see Figure 5) such that an upstanding wall projecting from the flange portion 12 is used to block water or other foreign particles being driven by the wind along the shingles 8. In this sense, the collar 78 acts as a particulate shield for particulate (e.g. water) being driven along the surface of the shingles 8…” 
The addition of language requiring that the collar portion be air impermeable appears to be wholly invented at this juncture, and have no basis in the original disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Furthermore, the Examiner notes that the Applicant has not canceled the previously identified new matter submitted in the amendment filed 2 November 2020.  
The Examiner again reiterates the following: 
The amendment to the specification filed 2 November 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the Specification as amended introduces new concepts to the disclosure by asserting that the collar portion 78, which was previously recognized as projecting only a portion of the distance between the cap 16 and flange 12, now apparently spans the distance, while the upstanding wall 78a of the collar is now defined as projecting only a portion of the distance between the cap 16 and flange 12.  In line with this amendment, the ventilation openings 21 are now disclosed to be “with respect to” the flange portion 12 and/or cap portion 16, instead of “in” the flange portion 12 and/or cap portion 16.  
The Examiner further notes that, even if this were not an entry of new matter, it is unclear what is meant by “ventilation openings 21 (e.g. slots) with respect to the flange portion 12 and/or cap portion 16”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 and all dependent claims are objected to because of the following informalities:    
Claim 1 is newly amended to include the following language:  “a second structure extending between the cap portion and the second flange portion, the second structure positioned in front of and distanced from the second corrugated filter plate, the first second having a second collar portion and second ventilation regions”, emphasis added. Based on the similarly structured limitations directed towards the first structure (“a first structure extending between the cap portion and the first flange portion, the first structure positioned in front of and distanced from the first corrugated filter plate, the first structure having a first collar portion and first ventilation regions”), the Examiner understands that the emphasized section of the claim is a typographical error intended to instead say “a second structure extending between the cap portion and the second flange portion, the second structure positioned in front of and distanced from the second corrugated filter plate, the [[first]] second --structure-- having a second collar portion and second ventilation regions”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains new matter in at least the requirements that “the first collar portion extending upwards partway from the first flange portion towards the cap portion as a first air impermeable upstanding wall” and “the second collar portion extending upwards partway from the second flange portion towards the cap portion as a second air impermeable upstanding wall”, as the originally filed Specification has no mention as to the supposed air impermeability of either the first or second collar portion(s).  
The Applicant’s amendments to the Specification which newly add such a description to the collar portion(s) are not entered, as they contain new matter. 
Claim 1 further contains new matter in at least the requirement that “the first structure positioned in front of and distanced from the first corrugated filter plate” and “the second structure positioned in front of and distanced from the second corrugated filter plate”.  The Applicant’s arguments that a distance between the claimed structure(s) and corrugated filter plate(s) is shown are not convincing, as addressed above.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton (U.S. Patent No. 7384331) in view of Glick, Jr. (Published U.S. Patent Application No. 20160069082).
Regarding claim 1, Coulton (Fig. 1-2A) teaches a ridge vent for ventilating a roof of a building (Title, “Roof ridge vent) via a hole (open slot 22) along a roof ridge to atmosphere, the ridge vent having a first ridge vent panel (see Fig. 2), the first ridge vent panel comprising: 
a flange portion for resting on the roof (see portion of material 48a resting on the roof in Fig. 2), the flange portion having an opening for overlapping with the hole (see Fig. 2), the flange portion having a first flange portion positioned to one side of the opening and a second flange portion positioned to another side of the opening (see Fig. 2, left and right sides of material 48a resting on the roof at the longitudinally-extending outer sections 40 and 42), such that the first flange portion and the second flange portion are at an acute angle with respect to one another (see Fig. 2; the intersection of the two flange portions would result in two supplementary angles, wherein one is acute and one is obtuse); 
a frame portion coupled to the flange portion and having sides extending upwardly from the flange portion about the opening (see Figs. 1 and 2A, cusps 36 of the ventilation material 28 are extending upwardly from the flange portion of material 48a), the frame portion for maintaining a cap portion (cap shingle 20) in a spaced apart relationship with the flange portion (see Fig. 2); 
the cap portion connected to the frame portion and covering over the opening (see Fig. 2); 
a first corrugated filter plate extending between the cap portion and the first flange portion (ventilation material 28) and positioned transversely between the opening and the atmosphere (see Fig. 2), the first corrugated filter plate positioned to said one side of the opening (longitudinally-extending outer section 40); 
a first structure extending between the cap portion and the first flange portion (see Fig. 2A, side wall of air permeable filter material 48a), the first structure positioned in front of and distanced from the first corrugated filter plate (see Fig. 1, wherein the truncated pyramidal shapes of the cusps 36 of the ventilation material 28 cause gaps between those cusps 36; therefore, there are spaces wherein the side wall of air permeable filter material 48a is not touching any of said cusps 36, resulting in a distance between the ventilation material and the side wall of air permeable filter material 48a at that area; see Annotated Fig. 1, which shows such a gap at the bottom edge of the cusps 36 rather than the side), the first structure for shielding against water being driven by wind along the shingles and entering the spaced apart relationship between the cap portion and the first flange portion, the first structure facilitating the passage of air through the first corrugated filter plate (see Fig. 2 and 2A, the generally vertical side wall of air permeable filter material 48a provides shielding against atmospheric particles being driven by wind along the shingles and entering the spaced apart relationship between the cap portion and the flange portion, Col. 3 ll. 16-23, “at least a portion of the surface of the ventilation material 28 is attached to and covered by air permeable filter material 48 that permits air to flow outwardly in the manner illustrated by the arrows 24 in FIG. 2 and that prevents rain, snow, blowing foreign objects, insects and the like from entering into the vent 26 through and/or adjacent the side edges, 30 and 32, of the vent 26 in a direction opposite to that shown by arrows 24”); 
a second corrugated filter plate extending between the cap and the second flange portion (ventilation material 28) and positioned transversely between the opening and the atmosphere (see Fig. 2), the second corrugated filter plate positioned to said another side of the opening (longitudinally-extending outer section 42); and 
a second structure extending between the cap portion and the second flange portion (see Fig. 2A, side wall of air permeable filter material 48a), the second structure positioned in front of and distanced from the second corrugated filter plate (see Fig. 1, wherein the truncated pyramidal shapes of the cusps 36 of the ventilation material 28 cause gaps between those cusps 36; therefore, there are spaces wherein the side wall of air permeable filter material 48a is not touching any of said cusps 36, resulting in a distance between the ventilation material and the side wall of air permeable filter material 48a at that area; see Annotated Fig. 1, which shows such a gap at the bottom edge of the cusps 36 rather than the side), the second structure for shielding against water being driven by wind along the shingles and entering the spaced apart relationship between the cap portion and the second flange portion, the second structure facilitating the passage of air through the second corrugated filter plate (see Fig. 2 and 2A, the generally vertical side wall of air permeable filter material 48a provides shielding against atmospheric particles being driven by wind along the shingles and entering the spaced apart relationship between the cap portion and the flange portion, Col. 3 ll. 16-23, “at least a portion of the surface of the ventilation material 28 is attached to and covered by air permeable filter material 48 that permits air to flow outwardly in the manner illustrated by the arrows 24 in FIG. 2 and that prevents rain, snow, blowing foreign objects, insects and the like from entering into the vent 26 through and/or adjacent the side edges, 30 and 32, of the vent 26 in a direction opposite to that shown by arrows 24”); 
wherein the corrugated filter plates provide for a passage of air between the atmosphere and the opening (airflow arrows 24), the corrugated filter plates having pores sufficient for facilitating the air passage of air through the corrugated filter plates while blocking passage of atmospheric particles through the corrugated filter plates (Col. 3 lines 16-22, “at least a portion of the surface of the ventilation material 28 is attached to and covered by air permeable filter material 48 that permits air to flow outwardly in the manner illustrated by the arrows 24 in FIG. 2 and that prevents rain, snow, blowing foreign objects, insects and the like from entering into the vent 26”).
Coulton is silent regarding 
the first structure having a first collar portion and first ventilation regions, the first collar portion extending upwards partway from the first flange portion towards the cap portion as a first air impermeable upstanding wall, the first collar portion for shielding against water being driven by wind along the shingles and entering the spaced apart relationship between the cap portion and the first flange portion, the first ventilation regions of the first structure facilitating the passage of air through the first corrugated filter plate; and 
the second structure having a second collar portion and second ventilation regions, the second collar portion extending upwards partway from the second flange portion towards the cap portion as a second air impermeable upstanding wall, the second collar portion for shielding against water being driven by wind along the shingles and entering the spaced apart relationship between the cap portion and the second flange portion, the second ventilation regions of the second structure facilitating the passage of air through the second corrugated filter plate. 
However, Glick (Fig. 1-8) teaches a ridge vent (roof system 10) for ventilating a roof of a building via a hole along a roof ridge to atmosphere (see Fig. 1), the ridge vent having a first ridge vent panel, the first ridge vent panel comprising:
a flange portion (lower horizontal flange 24) for resting on the roof (roof panels 12), the flange portion having an opening for overlapping with the hole (central opening in Fig. 1), the flange portion having a first flange portion positioned to one side of the opening and a second flange portion positioned to another side of the opening (see Fig. 1, the lower horizontal flange 24 on the left side is the first flange portion and all elements represented as the “first” are understood to be those on the left side and the lower horizontal flange 24 on the right side is the second flange portion and all elements represented as the “second” are understood to be those on the right side), such that the first flange portion and the second flange portion are at an acute angle with respect to one another (see Fig. 1); 
a cap portion (vent cap 15) in a spaced apart relationship with the flange portion (see Fig. 1); 
the cap portion covering over the opening (see Fig. 1); 
a first corrugated filter plate extending between the cap portion and the first flange portion and positioned transversely between the opening and the atmosphere, the first corrugated filter plate positioned to said one side of the opening (filter F); 
a first structure (central member 25) extending between the cap portion and the first flange portion (see Fig. 1 and 6), the first structure positioned in front of the first corrugated filter plate (see Fig. 1 and 3), the first structure having a first collar portion (see Annotated Fig. 2, portion bounded by dashed rectangle) and first ventilation regions (ventilation openings 26), the first collar portion extending upwards partway from the first flange portion towards the cap portion (see Annotated Fig. 2) as a first air impermeable upstanding wall (Para. 46, “Z-closure member is uniquely formed through sheet metal bending techniques to have an upper tab member 28 extending from the upper horizontal flange 22 that secures an upper portion of the filter F, and a lower flexible locking tab 29 extending from the lower horizontal flange to secure a lower portion of the filter F, as will be described in greater detail below, such that the filter F is secured in position adjacent the rear face of the central vertical member 25 to filter the air passing through the ventilation openings 26”, wherein sheet metal is understood to be air impermeable), the first collar portion for shielding against water being driven by wind along the shingles and entering the spaced apart relationship between the cap portion and the first flange portion, the first ventilation regions of the first structure facilitating the passage of air through the first corrugated filter plate (Para. 53, “bent portion can be bent inwardly or outwardly as desired to provide air ventilation through the central member 25 while restricting entry of rain water”); 
a second corrugated filter plate extending between the cap and the second flange portion and positioned transversely between the opening and the atmosphere, the second corrugated filter plate positioned to said another side of the opening (filter F); and 
a second structure (central member 25) extending between the cap portion and the second flange portion (see Fig. 1 and 6), the second structure positioned in front of the second corrugated filter plate (see Fig. 1 and 3), the [[first]] second --structure-- having a second collar portion (see Annotated Fig. 2, portion bounded by dashed rectangle) and second ventilation regions (ventilation openings 26), the second collar portion extending upwards partway from the second flange portion towards the cap portion (see Annotated Fig. 2) as a second air impermeable upstanding wall (Para. 46, “Z-closure member is uniquely formed through sheet metal bending techniques to have an upper tab member 28 extending from the upper horizontal flange 22 that secures an upper portion of the filter F, and a lower flexible locking tab 29 extending from the lower horizontal flange to secure a lower portion of the filter F, as will be described in greater detail below, such that the filter F is secured in position adjacent the rear face of the central vertical member 25 to filter the air passing through the ventilation openings 26”, wherein sheet metal is understood to be air impermeable), the second collar portion for shielding against water being driven by wind along the shingles and entering the spaced apart relationship between the cap portion and the second flange portion, the second ventilation regions of the second structure facilitating the passage of air through the second corrugated filter plate (Para. 53, “bent portion can be bent inwardly or outwardly as desired to provide air ventilation through the central member 25 while restricting entry of rain water”). 
It would have been obvious to one skilled in the art at the time of the invention to include the described first structure and second structure by simple substitution of one known element for another to obtain predictable results as taught by Glick into the teachings of Coulton because it does no more than yield predictable results of providing a stronger physical barrier against the entry of water and other particles, thereby improving the structural stability and resilience of the ridge vent as a whole, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.


    PNG
    media_image3.png
    676
    686
    media_image3.png
    Greyscale

Annotated Figure 1

    PNG
    media_image4.png
    291
    901
    media_image4.png
    Greyscale

Annotated Figure 2

Regarding claim 14, Coulton in view of Glick teaches the ridge vent of claim 1, wherein the first ventilation openings are slots in the first structure (Glick:  see Fig. 6, ventilation openings 26 are shown to be slots).

Regarding claim 15, Coulton in view of Glick teaches the ridge vent of claim 1, wherein the second ventilation openings are slots in the second structure (Glick:  see Fig. 6, ventilation openings 26 are shown to be slots).

Claims 2-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton (U.S. Patent No. 7384331) in view of Glick, Jr. (Published U.S. Patent Application No. 20160069082) as applied to claim 1 above, and further in view of Headrick (Published U.S. Patent Application No. 20010019941).
Regarding claim 2, Coulton in view of Glick teaches the ridge vent of claim 1. 
Coulton (Fig. 1-2A) teaches a ridge vent panel (see Fig. 2) comprising: 
a further second flange portion for resting on the roof (see portion of material 48a resting on the roof in Fig. 2), the further second flange portion having the opening for overlapping with the hole (see Fig. 2), the further second flange portion having a corresponding first flange portion positioned to one side of the opening and a corresponding second flange portion positioned to another side of the opening (see Fig. 2, left and right sides of material 48a resting on the roof at the longitudinally-extending outer sections 40 and 42), such that the corresponding first flange portion and the corresponding second flange portion are at an acute angle with respect to one another (see Fig. 2; the intersection of the two corresponding flange portions would result in two supplementary angles, wherein one is acute and one is obtuse); 
a further second frame portion coupled to the further second flange portion and having further sides extending upwardly from the further second flange portion about the opening (see Figs. 1 and 2A, cusps 36 of the ventilation material 28 are extending upwardly from the flange portion of material 48a), the further second frame portion for maintaining a second cap portion (cap shingle 20) in a spaced apart relationship with the further second flange portion (see Fig. 2); 
the second cap portion connected to the further second frame portion and covering over the opening (see Fig. 2); 
a corresponding first corrugated filter plate extending between the second cap portion and the second flange portion (ventilation material 28) and positioned transversely between the opening and the atmosphere (see Fig. 2), the corresponding first corrugated filter plate positioned to said one side of the opening (longitudinally-extending outer section 40); and 
a corresponding second corrugated filter plate extending between the second cap and the further second flange portion (ventilation material 28) and positioned transversely between the opening and the atmosphere (see Fig. 2), the corresponding second corrugated filter plate positioned to said another side of the opening (longitudinally-extending outer section 42); 
wherein the corresponding corrugated filter plates provide for the passage of the air between the atmosphere and the opening (airflow arrows 24), the corresponding corrugated filter plates having further pores sufficient for facilitating the passage of the air through the corresponding corrugated filter plates while blocking passage of the atmospheric particles through the corresponding corrugated filter plates (Col. 3 lines 16-22, “at least a portion of the surface of the ventilation material 28 is attached to and covered by air permeable filter material 48 that permits air to flow outwardly in the manner illustrated by the arrows 24 in FIG. 2 and that prevents rain, snow, blowing foreign objects, insects and the like from entering into the vent 26”).
Coulton is silent regarding a second ridge vent panel for positioning adjacent to the first ridge vent panel along the hole. 
However, Headrick (Fig. 1-8) teaches a ridge vent assembly (Title, “Ridge ventilation system”) comprising a first ridge vent panel (see Fig. 4) and a second ridge vent panel (see Fig. 5) for positioning adjacent to the first ridge vent panel along the hole (see Fig. 6, Abstract, “A ridge ventilation system includes a plurality of ridge vent sections joined together in end-to-end relationship covering the open ridge of a roof”). 
It would have been obvious to one with ordinary skill in the art at the time of invention to provide an identical secondary panel adjacent to the first panel of Coulton, as taught by Headrick, to provide a means to ensure that the vent assembly is long enough to cover the entire ridge vent hole, in the case where a single first panel is not of sufficient length. 

Regarding claim 3, Coulton in view of Glick teaches the ridge vent of claim 1. 
Coulton in view of Glick is silent regarding a connector portion of the first ridge vent panel positioned on the flange portion and the cap portion for connecting with corresponding connector portion of an adjacent second ridge vent panel, wherein the connector portions when joined are configured for inhibiting passage of atmospheric particles between the adjacent first and second ridge vent panels.
However, Headrick (Fig. 1-8) teaches a ridge vent (Title, “Ridge ventilation system”) further comprising a connector portion of the first ridge vent panel positioned on the flange portion and the cap portion (upwardly facing wedge-shaped latches 31 and slots 28) for connecting with corresponding connector portion (downwardly facing wedge-shaped latches 32 and tabs 29, respectively) of an adjacent second ridge vent panel (Paragraph 28, “Attachment means are formed on the ends of the vent section 12 for attaching vent sections together in end-to-end relationship to form a ridge vent system sufficiently long to span the open ridge of a roof”), wherein the connector portions when joined are configured for inhibiting passage of atmospheric particles between the adjacent first and second ridge vent panels (end wall 26).
It would have been obvious to one with ordinary skill in the art at the time of invention to provide an identical secondary panel adjacent to the first panel of Coulton, as taught by Headrick, to provide a means to ensure that the vent assembly is long enough to cover the entire ridge vent hole, in the case where a single first panel is not of sufficient length. 

Regarding claim 4, Coulton in view of Glick teaches the ridge vent of claim 1. 
Coulton in view of Glick is silent regarding a filter plate connector between the first filter plate and a corresponding first filter plate of a second ridge vent panel when situated adjacent to the first ridge vent panel, the filter plate connector for inhibiting passage of atmospheric particles between the adjacent first filter plate and the corresponding first filter plate.
However, Headrick (Fig. 1-8) teaches a ridge vent (Title, “Ridge ventilation system”) further comprising a filter plate connector between the first filter plate (ventilation grid 18) and a corresponding first filter plate (ventilation grid 18) of a second ridge vent panel when situated adjacent to the first ridge vent panel (Paragraph 29, “Upwardly facing wedge-shaped latches 31 (FIG. 2) are formed on the one end 14 of the vent section and oppositely or downwardly facing wedge-shaped latches 32 (FIG. 3) are formed on the other end 13 of the vent section”), the filter plate connector for inhibiting passage of atmospheric particles between the adjacent first filter plate and the corresponding first filter plate (see Fig. 1, downwardly extending end wall 26).
It would have been obvious to one with ordinary skill in the art at the time of invention to provide an identical secondary panel adjacent to the first panel of Coulton, as taught by Headrick, to provide a means to ensure that the vent assembly is long enough to cover the entire ridge vent hole, in the case where a single first panel is not of sufficient length. 

Regarding claim 10, Coulton in view of Glick teaches the ridge vent of claim 1. 
Coulton in view of Glick is silent regarding a block portion positioned at either longitudinal end of the first ridge vent panel for facilitating sealing of the filter plates of the first ridge vent panel with the corresponding filter plates of an adjacent second ridge vent panel.
However, Headrick (Fig. 1-8) teaches a ridge vent (Title, “Ridge ventilation system”) further comprising a block portion positioned at either longitudinal end of the first ridge vent panel (end wall 26) for facilitating sealing of the filter plates (ventilation grid 18) of the first ridge vent panel with the corresponding filter plates (ventilation grid 18) of an adjacent second ridge vent panel (see Fig. 6).
It would have been obvious to one with ordinary skill in the art at the time of invention to provide an identical secondary panel adjacent to the first panel of Coulton, as taught by Headrick, to provide a means to ensure that the vent assembly is long enough to cover the entire ridge vent hole, in the case where a single first panel is not of sufficient length.  It would have been obvious, in such a case, to ensure that each panel is sufficiently sealed from the adjacent panel, to prevent entrainment of air from one section to another. 

Regarding claim 11, Coulton in view of Glick teaches the ridge vent of claim 1. 
Coulton in view of Glick is silent regarding overlap portions for facilitating sealing of the filter plates of the first ridge vent panel with the corresponding filter plates of an adjacent second ridge vent panel, wherein the overlap portions block the passage of the atmospheric particles between the filter plates and the adjacent corresponding filter plates.
However, Headrick (Fig. 1-8) teaches a ridge vent (Title, “Ridge ventilation system”) further comprising overlap portions (transversely extending drain member 33) for facilitating sealing of the filter plates (ventilation grid 18) of the first ridge vent panel with the corresponding filter plates (ventilation grid 18) of an adjacent second ridge vent panel (see Fig. 6), wherein the overlap portions block the passage of the atmospheric particles between the filter plates and the adjacent corresponding filter plates (Paragraph 33, “drain member 33 is configured to define a small trough that is positioned to underlie the junction between two adjacent ridge vent sections when the sections are joined together by means of the attachment tabs 29, slots 28, and latches 32. While the junction between two such joined sections is held together relatively tightly by these attachment mechanisms, water that may seep under the ridge cap shingles covering the central panel of the ridge vent may nevertheless leak through one or more of the junctions. In this event, the water is captured in the underlying trough of the drain member 33, which directs the water toward the edges of the ridge vent where it simply is deposited on the shingles of the roof and shed away. Accordingly, leakage at the junctions of joined together ridge vent sections is eliminated and the possibility of a leak through the open ridge and into the attic below is eliminated”).
It would have been obvious to one with ordinary skill in the art at the time of invention to provide an identical secondary panel adjacent to the first panel of Coulton, as taught by Headrick, to provide a means to ensure that the vent assembly is long enough to cover the entire ridge vent hole, in the case where a single first panel is not of sufficient length.  It would have been obvious, in such a case, to ensure that each panel is sufficiently sealed from the adjacent panel, to prevent entrainment of air or atmospheric particles from one section to another. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton (U.S. Patent No. 7384331) in view of Glick, Jr. (Published U.S. Patent Application No. 20160069082) as applied to claim 1 above, and further in view of Parker (U.S. Patent No. 6723150).
Regarding claim 5, Coulton in view of Glick teaches the ridge vent of claim 1. 
Coulton in view of Glick is silent regarding a first filter plate frame for holding the first filter plate and a second filter plate frame for holding the second filter plate, the first and second filter plate frames for positioning in contact between opposing surfaces of the cap portion and the flange portion.
However, Parker (Fig. 1-2) teaches a vent further comprising a first filter plate frame (plastic frame 12) for holding the first filter plate (air permeable filter media 14). 
When combined, Coulton in view of Parker teaches a ridge vent (Coulton:  see Fig. 2) further comprising a first filter plate frame (Parker:  plastic frame 12) for holding the first filter plate (Coulton:  ventilation material 28; Parker:  air permeable filter media 14) and a second filter plate frame (Parker:  plastic frame 12) for holding the second filter plate (Coulton:  ventilation material 28; Parker:  air permeable filter media 14), the first and second filter plate frames for positioning in contact between opposing surfaces of the cap portion and the flange portion (Coulton:  see position of ventilation material 28 between the material 48a and the cap shingle 20).
It would have been obvious to one skilled in the art at the time of the invention to include the filter frame by combining prior art elements according to known methods to yield predictable results as taught by Parker into the teachings of Coulton because it does no more than yield predictable results of providing a means of reinforcing the filter plate, thereby preventing the filter plate from being misshapen during the transport or installation of the ridge vent, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 6, Coulton in view of Glick and Parker teaches the ridge vent of claim 5, wherein the first filter plate frame and the second filter plate frame are dimensioned to fit inside of an existing ridge vent as replacement inserts (Coulton:  see Fig. 2, the ventilation material 28 is dimensioned to fit inside an existing ridge vent; Parker:  Col. 1 lines 19-26, “One type of filter, known as a filter core, comprises an outer frame containing an air permeable material or filter media. The core then is removably inserted in a filter casing that holds the filter core in the main air passage of the HVAC equipment or associated ductwork. Restricted porosity of the filter media allows the filter to catch air contaminants as air passes through the filter. As the filter becomes dirty, the filter core and/or filter media is periodically cleaned or replaced”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762